DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alameh et al. (US 5,889,737).
Regarding claim 1, Alameh discloses a device (portable electronic device 10, Figs. 1, 2, & 5-7, abstract) comprising a storage device(electrochemical charge storage device such as battery portion 32, electrochemical charge storage device 100, Figs. 1-7, Col. 2, lines 66 - Col. 3, line  20), the storage device comprising: a structure body (stack 142, Fig. 4, Col. 5, lines 58-61) and an exterior body covering the structure body(first and second polymer packaging films 112 and 128, Figs. 3 & 4, Col. 5, lines 61-64), wherein the structure body includes a positive electrode, a negative electrode and a separator(first electrode 116, electrolyte 120, second electrode 122, Fig. 3, Col. 4, lines 10-18, Col. 5, lines 40-44), wherein the structure body has a first region between a second region and a third region(see Fig. A as annotated  Fig. 5),

    PNG
    media_image1.png
    531
    514
    media_image1.png
    Greyscale
Fig. Awherein the first region is flat, and the second region and the third region are curved(Fig. A), andwherein end portions of the second region and the third region are located below a bottom surface of the structure body(Fig. A).
Regarding claim 2, Alameh discloses all of the claim limitations as set forth above. Alameh further discloses further comprising a display portion over the first region(electronic circuit 150 may comprise an integral wristwatch/pager, Fig. 5, Col. 6, lines 29-32).             Regarding claim  5, Alameh discloses all of the claim limitations as set forth above. Alameh further discloses the device is a wearable device(worn on a user’s wrist, Col. 2, lines 51-57).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US 5,889,737) as applied to claim 1 above.
Regarding claim 3, Alameh discloses all of the claim limitations as set forth above. Alameh discloses further comprising a circuit substrate (electronic circuit 150, Figs. 5-7), the multiple electronic devices having separate housings may be stackable on the wrist band and on each other ( FIG. 7, Col. 8, lines 1-7) but does not explicitly disclose a circuit substrate below the first region.
It would have been obvious to one of ordinary skill in the art to modify the device of Alameh with a circuit substrate below the first region, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C). 
Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the exterior body over the second region and the third region has larger projections and depressions than the exterior body over the first region.
In the instant invention, the device 700 in FIG. 28B is different from that in FIG. 28A in that the power storage device 500 includes the region 509c([0264] US 2022/0328910). In the example illustrated in FIG. 28C, the maximum thickness of the region 509c is smaller than that of the region 509a([0264]). Accordingly, a space 554 can be provided under the region 509c([0264]). When the device 700 includes a circuit substrate or the like, the circuit substrate or the like can be located in the space 554, whereby the volume of the housing 552 can be small([0264]). Alternatively, the device 700 can have higher functionality([0264]).
Alameh does not disclose, teach or render obvious the exterior body over the second region and the third region has larger projections and depressions than the exterior body over the first region.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim  6 is directed to a device comprising a storage device, the storage device comprising: a structure body and an exterior body covering the structure body,wherein the structure body includes a positive electrode, a negative electrode and a separator,wherein the structure body has a first region between a second region and a third region,wherein the first region is flat, and the second region and the third region are curved, wherein end portions of the second region and the third region are located below a bottom surface of the structure body, and wherein a sealing portion of the exterior body is closer to the second region than the first region and the third region.
	In the instant invention, when the power storage device 500 is bent in the B1-B2 direction, stress due to bending is applied to the exterior body 509([0248], Fig. 24). In the exterior body 509, two sheets are bonded to each other in the region 509b that includes a sealing portion([0248]). Thus, the region 509b is less likely to change its shape than the region 509a([0248]). For example, the region 509b is less likely to be stretched than the region 509a([0248]). 
The prior art to Alameh (US 5,889,737) discloses a device (portable electronic device 10, Figs. 1, 2, & 5-7, abstract) comprising a storage device(electrochemical charge storage device such as battery portion 32, electrochemical charge storage device 100, Figs. 1-7, Col. 2, lines 66 - Col. 3, line  20), the storage device comprising: a structure body (stack 142, Fig. 4, Col. 5, lines 58-61) and an exterior body covering the structure body(first and second polymer packaging films 112 and 128, Figs. 3 & 4, Col. 5, lines 61-64), wherein the structure body includes a positive electrode, a negative electrode and a separator(first electrode 116, electrolyte 120, second electrode 122, Fig. 3, Col. 4, lines 10-18, Col. 5, lines 40-44), wherein the structure body has a first region between a second region and a third region(Fig. 5), wherein the first region is flat, and the second region and the third region are curved(Fig. 5), wherein end portions of the second region and the third region are located below a bottom surface of the structure body(Fig. 5), but does not disclose, teach or render obvious wherein a sealing portion of the exterior body is closer to the second region than the first region and the third region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724